NOTICE OF ALLOWANCE
Status of the Claims
	This Notice of Allowance is submitted in response to the amendment filed on 12/6/21.
Examiner notes that this application is a continuation of 14/504725, which is now US Patent No. 10929888.
	Examiner further notes that a Terminal Disclaimer was filed by Applicant on 12/6/21, and approved by the Office on 12/7/21.
	Claims 1-23 were previously canceled.
	Claims 24, 26, 31, 33, 38 and 41 have been amended.
	Claims 24-43 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawal of Previous Rejections
	The non-statutory double patenting rejection has been withdrawn in response to Applicant’s Terminal Disclaimer.
Considerations Under 35 USC 101
	Similar to that of the parent application, the claims describe a method involving newly added steps regarding a second authorization request based on an applicable transaction modification, and a resolution of discrepancies between a first authorization requests and a second authorization request. More importantly, the claimed invention describes the acquirer computing system performing all pertinent functions of the validating and redeeming the qualifying promotions. In accordance with paragraph 30 of 
	For at least these reasons, a rejection under 35 USC 101 is not warranted.
Considerations Under 35 USC 103
	Similar to that of the parent application, the new claims require at least six references to adequately anticipate the limitations in the independent claims. Examiner is reminded that a conclusion that a claim would have been obvious requires that "all the claimed elements were known in the prior art and that one skilled in the art could have combined the elements as claimed." MPEP § 2143.02 (citing KSR v. Teleflex, 127 S.Ct. 1727,1739 (2007)). Here, that cannot be done without a combination of references that would not be obvious to one of ordinary skill in the art to combine.
Schwarzkopf, for instance, discloses a method for receiving promotion parameters for a promotional offering, wherein the promotion parameters identify at least a segment definition applicable to a customer base (Paragraph 107); receiving 
not applying a discount if the promotion is not applicable, and keeping the price the same (Paragraphs 108-109); and responding to the POS with an authorization response (Paragraphs 108-109).
	Neither Schwarzkopf nor any other combination of references, however, disclose a system comprising:
receive, by the acquirer computing system via a user interface, parameters to initiate an electronic campaign;
receive, by the acquirer computing system, transaction data from an issuer computing system based on the parameters;
based on the parameters and the anonymized and aggregated transaction data, generate, by the acquirer computing system, at least one of:
a first segment definition based on a tokenized account identifier of a merchant, and
a second segment definition based on a tokenized account identifier of at least one customer;
receive, by the acquirer computing system, a transaction modification query from a point of sale system of the one or more point of sale systems;
determine, by the acquirer computing system, whether a transaction modification is applicable to the transaction based on the transaction modification query and the at least one of the first segment definition and the second segment definition;
receive, by the acquirer computing system, a first authorization requests from the one or more POS systems;
generate, by the acquirer computing system, a second authorization request based on the first authorization request;
transmit, from the acquirer computing system to the one or more POS systems, an authorization response in accordance to the second authorization request, the authorization response including an additional message resolving a discrepancy between the first authorization request and the second authorization request.
receive, by the point of sale system, an electronic payment vehicle; and
generate, by the point of sale system, the transaction modification query based on the electronic payment vehicle and sales data;
The NPL reference (Lu et al.) merely discloses a method for secure electronic transactions, but likewise fails to disclose the aforementioned limitations.
For at least these reasons, a rejection under 35 USC 103 is not warranted.
Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER C BUSCH/Examiner, Art Unit 3681    

/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681